IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,182-01


                           EX PARTE CRAIG DOUGHTY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 78393-CR-A IN THE 412TH DISTRICT COURT
                            FROM BRAZORIA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to one count of

sexual assault of a child and two counts of aggravated sexual assault of a child, and sentenced

pursuant to a plea agreement to imprisonment for twenty-five years.

        The State acknowledged receipt of Applicant’s habeas application on May 30, 2019. On July

19, 2019, an order designating issues was signed by the trial court. Although that order was untimely

and the district clerk properly forwarded the habeas record to this Court without waiting for

responsive affidavits or findings of fact, the parties should be afforded the opportunity to litigate the
issues and submit materials responsive to the trial court’s order designating issues. We remand this

application to the 412th District Court of Brazoria County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: August 21, 2019
Do not publish